                   Case 1:19-cv-03835-JDB Document 11 Filed 03/24/20 Page 1 of 1
                                                                                                                CO 226
                                                                                                            Rev. /2018


                    UNITED STATES DISTRICT AND BANKRUPTCY COURTS
                             FOR THE DISTRICT OF COLUMBIA

August Cabrera, et al.

_________________________________________
                        Plaintiff(s)

        vs.                                                          Civil Action No.: 19-cv-03835-JDB
The Islamic Republic of Iran

_________________________________________
                        Defendant(s)


                                AFFIDAVIT REQUESTING FOREIGN MAILING

        I, the undersigned, counsel of record for plaintiff(s), hereby request that the Clerk mail a copy of the
summons and
summons andcomplaint
            complaint (and notice of suit,  where applicable) to (list name(s) and address(es) of defendants):
Foreign Minister Mohammad Javad Zarif
Ministry of Foreign Affairs of the Islamic Republic of Iran
Imam Khomeini St, Imam Khomeini Sq,
Tehran, Iran



by: (check one)                ެ      FHUWLILHGRUregistered mail, return receipt requested
                               ެ✔
                                      DHL
                               ެ      Fed Ex
pursuant to the provisions of: (check one)
                               ެ      FRCP 4(f)(2)(C)(ii)
                               ެ✔     28 U.S.C. § 1608(a)(3)
                               ެ      28 U.S.C. § 1608(b)(3)(B)
                               ެ      28 U.S.C. § 1608(a)(4)

          I certify that this method of service is authorized by the domestic law of (name of country):
 (certification not applicable in this case)                                    , and that I obtained this information
by contacting the Overseas Citizens Services, U.S. Department of State.

                                                                        /s/ Joshua D. Branson
                                                                               (Signature)
                                                              Kellogg, Hansen, Todd, Figel & Frederick,
                                                              P.L.L.C.
                                                              1615 M Street, NW, Suite 400
                                                              Washington, D.C. 20036


                                                                           (Name and Address)
